DETAILED ACTION
This action is responsive to communications filed 05 November 2021.
Claim 1 is subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent No. 11171911. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following table below.
Instant Application
Patent #11171911
1. A unified electronic transaction management system that manages electronic transactions between a first transactional system and a second transactional system over a network, comprising: 
a first messaging application interacting with the first transactional system that operates on a first transaction data in a first data format, wherein the first messaging application converts the first transaction data between the first data format and a common data format; 
a second messaging application interacting with the second transactional system that operates on a second transaction data in a second data format different from the first data format, wherein the second messaging application converts the second transaction data between the common data format and the second data format, wherein the common data format is different from the first and second data formats;
 a remote server interacting with the first messaging application and the second messaging application over the network, wherein the remote server including an application service receiving and processing converted transaction data in the common data format converted by the first and second messaging applications, and forwarding processed converted transaction data in the common data format to the first and second messaging applications; and 
a database associated with the remote server, storing the converted transaction data received by the remote server and processed converted transaction data and other data related to processing of the electronic transaction, 
wherein the first messaging application extracts and converts the first transaction data in the first data format received from the first transactional system into the converted transaction data, and forwards the converted transaction data in the common data format to the remote server, 
wherein the remote server receives and processes the converted transaction data in the common data format received from the first messaging application, stores said converted transaction data in the database, and forwards the processed converted transaction data in the common data format to the second messaging application, 
wherein the second messaging application receives and converts the processed converted transaction data in the common data format from the remote server into the second transaction data in the second data format, and loads the second transaction data in the second data format into the second transactional system, and wherein the second transaction data is loaded into the second transactional system without manual intervention, 
whereby the remote server manages electronic transactions created and executed by and between the first and second transactional systems via the first and second messaging applications.

A unified electronic transaction management system that manages electronic transactions between a first transactional system and a second transactional system over a network, comprising:
a first messaging application interacting with the first transactional system that operates on a first transaction data in a first data format, wherein the first messaging application converts the first transaction data between the first data format and a common data format;
a second messaging application interacting with the second transactional system that operates on a second transaction data in a second data format different from the first data format, wherein the second messaging application converts the second transaction data between the common data format and the second data format, wherein the common data format is different from the first and second data formats;
a remote server comprising a processor and a memory, and containing a set of business rules and process maps relating to electronic transactions and interacting with the first messaging application and the second messaging application over the network, wherein the remote server including an application service receiving and processing in accordance with the set of business rules and process maps the converted transaction data in the common data format respectively converted by the first and second messaging applications, and forwarding respective processed converted transaction data in the common data format to the first and second messaging applications; and
a database associated with the remote server, storing the converted transaction data received by the remote server and processed converted transaction data and other data related to processing of the electronic transactions,
wherein the first messaging application extracts and converts the first transaction data in the first data format received from the first transactional system into a first converted transaction data, the second messaging application extracts and converts the second transaction data in the second data format received from the second transactional system into a second converted transaction data, and the first messaging application and the second transaction application respectively forward the converted transaction data in the common data format to the remote server,
wherein the remote server utilizes the converted transaction data received from both the first and second transactional systems to process the electronic transactions, wherein the remote server receives and processes the first converted transaction data in the common data format received from the first messaging application, stores said converted transaction data in the database, and forwards the processed first converted transaction data in the common data format to the second messaging application, and wherein the remote server receives and processes the second converted transaction data in the common data format received from the second messaging application, stores the second converted transaction data in the database, and forwards said processed second converted transaction data in the common data format to the first messaging application,
wherein the first messaging application receives and converts the processed second converted transaction data in the common data format from the remote server into the first transaction data in the first data format, and loads the first transaction data in the first data format into the first transactional system, and wherein the first transaction data is loaded into the first transactional system without manual intervention, and the second messaging application receives and converts the processed first converted transaction data in the common data format from the remote server into the second transaction data in the second data format, and loads the second transaction data in the second data format into the second transactional system, and wherein the second transaction data is loaded into the second transactional system without manual intervention,
whereby the remote server processes in accordance with the set of business rules and process maps the electronic transactions created and executed by and between the first and second transactional systems via the first and second messaging applications,
wherein the electronic transactions comprise a purchase transaction of goods or services,
wherein the first transaction data comprises a purchase order initiated by the first transaction system and a payment made by the first transaction system,
wherein the second transaction data comprises an invoice initiated by the second transaction system, and
wherein the remote server processes the purchase transaction including converting the purchase order to a sales order to be forwarded to the second transaction system, matching the invoice to the purchase order and/or a receipt from the first transaction system for goods or services and forwarding matched invoice information to the first transaction system, and coding the invoice and routing it for approval, and applying the payment to the invoice and forwarding payment information to the second transaction system,
wherein the first messaging application contains a first set of business rules relating to electronic transactions and interacting with the first transactional system that operates on the first transaction data in the first data format in accordance with the first set of business rules, and
wherein the second messaging application contains a second set of business rules relating to electronic transactions and interacting with the second transactional system that operates on the second transaction data in the second data format different from the first data format in accordance with the second set of business rules.

23. A process of unified management of electronic transactions between a first transactional system and a second transactional system over a network, comprising:
providing a first messaging application to interact with the first transactional system that operates on a first transaction data in a first data format, wherein the first messaging application converts the first transaction data between the first data format and a common data format;
providing a second messaging application to interact with the second transactional system that operates on a second transaction data in a second data format different from the first data format, wherein the second messaging application converts the second transaction data between the common data format and the second data format, wherein the common data format is different from the first and second data formats;
providing a remote server to interact with the first messaging application and the second messaging application over the network, wherein the remote server contains a set of business rules and process maps relating to electronic transactions, wherein the remote server including an application service receiving and processing in accordance with the set of business rules and process maps the converted transaction data in the common data format respectively converted by the first and second messaging applications, and forwarding respective processed converted transaction data in the common data format to the first and second messaging applications; and
providing a database associated with the remote server, storing the converted transaction data received by the remote server and processed converted transaction data and other data related to processing of the electronic transactions,
wherein the first messaging application extracts and converts the first transaction data in the first data format received from the first transactional system into a first converted transaction data, the second messaging application extracts and converts the second transaction data in the second data format received from the second transactional system into a second converted transaction data, and the first messaging application and the second transaction application respectively forward the converted transaction data in the common data format to the remote server,
wherein the remote server utilizes the converted transaction data received from both the first and second transactional systems to process the electronic transactions, wherein the remote server receives and processes the first converted transaction data in the common data format received from the first messaging application, stores said converted transaction data in the database, and forwards the first processed converted transaction data in the common data format to the second messaging application, and wherein the remote server receives and processes the second converted transaction data in the common data format received from the second messaging application, stores the second converted transaction data in the database, and forwards said processed second converted transaction data in the common data format to the first messaging application,
wherein the first messaging application receives and converts the processed second converted transaction data in the common data format from the remote server into the first transaction data in the first data format, and loads the first transaction data in the first data format into the first transactional system, and wherein the first transaction data is loaded into the first transactional system without manual intervention, and the second messaging application receives and converts the processed first converted transaction data in the common data format from the remote server into the second transaction data in the second data format, and loads the second transaction data in the second data format into the second transactional system, and wherein the second transaction data is loaded into the second transactional system without manual intervention,
whereby the remote server processes in accordance with the set of business rules and process maps the electronic transactions created and executed by and between the first and second transactional systems via the first and second messaging applications,
wherein the electronic transactions comprise a purchase transaction of goods or services,
wherein the first transaction data comprises a purchase order initiated by the first transaction system and a payment made by the first transaction system,
wherein the second transaction data comprises an invoice initiated by the second transaction system, and
wherein the remote server processes the purchase transaction including converting the purchase order to a sales order to be forwarded to the second transaction system, matching the invoice to the purchase order and/or a receipt from the first transaction system for goods or services, and forwarding matched invoice information to the first transaction system, and coding the invoice and routing it for approval, and applying the payment to the invoice and forwarding payment information to the second transaction system,
wherein the first messaging application contains a first set of business rules relating to electronic transactions and interacting with the first transactional system that operates on the first transaction data in the first data format in accordance with the first set of business rules, and
wherein the second messaging application contains a second set of business rules relating to electronic transactions and interacting with the second transactional system that operates on the second transaction data in the second data format different from the first data format in accordance with the second set of business rules.


The claims of Patent No. 11171911 would have covered in whole, the claim of the instant application; although not identical in whole, a portion of the claim of the patent is identical to the claim in whole of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US-20130325722-A1) hereinafter Mohan in view of KADUR et al. (US-20130185196-A1) hereinafter Kadur.
Regarding claim 1, Mohan discloses:
A unified electronic transaction management system that manages electronic transactions between a first transactional system and a second transactional system over a network ([FIG. 1] payment reconciliation system, e.g. item 100 [0032] The data gateway works as a central hub to manage data exchange and to ensure proper processes are invoked to make payments using either credit or debit card transactions, automated clearing house ("ACH") transactions, wire transfers, or other equivalent methods.), comprising: 
a first messaging application interacting with the first transactional system that operates on a first transaction data in a first data format ([FIG. 1] [0034] buyer adapter/plugin interface (i.e. first messaging application), e.g. item 103, see further [FIG. 3A] [0047-0048] wherein buyer computer system 310 (i.e. first transactional system) is coupled (i.e. interacts) with buyer adapter plugin 300; e.g. translate messages received from the data gateway into a format compatible with the buyer computer system (i.e. first data format for first transaction data)), wherein the first messaging application converts the first transaction data between the first data format and a common data format ([0023] buyer adapter can be provided to translate messages sent from the buyer to the data gateway into a first standard format and to translate messages received from the data gateway into a format compatible with the buyer computer system; the first and second standard format messages can be a same common format. The first and second standard format messages can also be formatted into an electronic data interchange ("EDI") format. EDI format is well known and refers to a method of transferring data between different computer systems or networks, and is commonly used by companies for ecommerce purposes); 
a second messaging application interacting with the second transactional system that operates on a second transaction data in a second data format different from the first data format ([FIG. 1] [0034] supplier adapter/plugin interface (i.e. second messaging application), e.g. item 105, see further [FIG. 3B] [0052-0052] wherein supplier computer system 370 (i.e. second transactional system) is coupled (i.e. interacts) with supplier adapter plugin 320; e.g. translate messages received from the data gateway into a format compatible with the supplier computer system (i.e. second data format for second transaction data)), wherein the second messaging application converts the second transaction data between the common data format and the second data format ([0023] supplier adapter can also be provided to translate messages sent from the supplier to the data gateway into a second standard format and to translate messages received from the data gateway into a format compatible with the supplier computer system; the first and second standard format messages can be a same common format. The first and second standard format messages can also be formatted into an electronic data interchange ("EDI") format. EDI format is well known and refers to a method of transferring data between different computer systems or networks, and is commonly used by companies for ecommerce purposes), wherein the common data format is different from the first and second data formats ([0047-0052] translating of messages sent from the buyer to the data gateway into a first standard, common and/or EDI format as well as translating of messages sent from the supplier to the data gateway into a second standard, common, and/or EDI format requires that the common/EDI format is different from the first and second data formats, i.e. the messages prior to translation to a standard/common format, e.g. messages received from the data gateway are translated to a format compatible with each of the respective systems (i.e. first and second data formats, as set forth above)); 
a remote server interacting with the first messaging application and the second messaging application over the network ([FIG. 1] [0034] data gateway 101 that couples together the other elements of the system, i.e. interacting with buyer adapter/plugin interface 103 via network connection 112 and supplier adapter/plugin interface 105 via network connection 108), wherein the remote server including an application service receiving and processing converted transaction data in the common data format converted by the first and second messaging applications ([0035] data gateway may include a server computer or other device or system adapted to transact data between two or more sources using communication protocols specific to each; data gateway can include a server computer that is capable of performing a data exchange service for various entities such as the supplier, buyer, payment processor, an acquirer or other entities which may utilize the data exchanged therebetween [0042] receiving, by the data gateway, payment instructions for one or more payment transactions between a buyer and a supplier of goods or services from a buyer adapter associated with a buyer computer system; validating, by the data gateway, the payment instructions and selecting a payment method based on the payment instructions [0035] The data gateway works as a central hub to manage data exchange and to ensure proper processes are invoked to make payments using either credit or debit card transactions, automated clearing house ("ACH") transactions, wire transfers, or other equivalent methods.), and forwarding processed converted transaction data in the common data format to the first and second messaging applications ([0042] transmitting, by the data gateway, a transaction request message corresponding to the selected payment method to a payment processing network or a payment transfer system associated with the selected payment method; and transmitting, by the data gateway, a payment reconciliation message to the buyer adapter and a supplier adapter associated with a supplier computer system when the gateway receives payment authorization from the payment processing network or payment transfer system); and 
a database associated with the remote server ([FIG. 2] [0042-0043] database 211 coupled with rules engine of data gateway 200), storing data received by the remote server and processed data and other data related to processing of the electronic transactions ([0039] database may include any hardware, software, firmware, or combination thereof for storing and facilitating retrieval of information. Also, the database may use any of a variety of data structures, arrangements, or compilations to store and retrieve information [0024] database can be configured to store rules or parameters (hereinafter "rules") based on payment preferences of the buyer and supplier to enable the rules engine to select an appropriate payment method based on the stored rules), 
wherein the first messaging application extracts and converts the first transaction data in the first data format received from the first transactional system into the converted transaction data ([0023] buyer adapter can be provided to translate messages sent from the buyer to the data gateway into a first standard format and to translate messages received from the data gateway into a format compatible with the buyer computer system; the first and second standard format messages can be a same common format. The first and second standard format messages can also be formatted into an electronic data interchange ("EDI") format. EDI format is well known and refers to a method of transferring data between different computer systems or networks, and is commonly used by companies for ecommerce purposes), and forwards the converted transaction data in the common data format to the remote server data ([0023] buyer adapter can be provided to translate messages sent from the buyer to the data gateway into a first standard format and to translate messages received from the data gateway into a format compatible with the buyer computer system; the first and second standard format messages can be a same common format. The first and second standard format messages can also be formatted into an electronic data interchange ("EDI") format. EDI format is well known and refers to a method of transferring data between different computer systems or networks, and is commonly used by companies for ecommerce purposes), 
wherein the remote server receives and processes the converted transaction data in the common data format received from the first messaging application ([0035] data gateway may include a server computer or other device or system adapted to transact data between two or more sources using communication protocols specific to each; data gateway can include a server computer that is capable of performing a data exchange service for various entities such as the supplier, buyer, payment processor, an acquirer or other entities which may utilize the data exchanged therebetween [0042] receiving, by the data gateway, payment instructions for one or more payment transactions between a buyer and a supplier of goods or services from a buyer adapter associated with a buyer computer system; validating, by the data gateway, the payment instructions and selecting a payment method based on the payment instructions), stores data in the database ([0039] database may include any hardware, software, firmware, or combination thereof for storing and facilitating retrieval of information. Also, the database may use any of a variety of data structures, arrangements, or compilations to store and retrieve information [0024] database can be configured to store rules or parameters (hereinafter "rules") based on payment preferences of the buyer and supplier to enable the rules engine to select an appropriate payment method based on the stored rules), and forwards the processed converted transaction data in the common data format to the second messaging application ([0042] transmitting, by the data gateway, a transaction request message corresponding to the selected payment method to a payment processing network or a payment transfer system associated with the selected payment method; and transmitting, by the data gateway, a payment reconciliation message to the buyer adapter and a supplier adapter associated with a supplier computer system when the gateway receives payment authorization from the payment processing network or payment transfer system), 
wherein the second messaging application receives and converts the processed converted transaction data in the common data format from the remote server into the second transaction 43data in the second data format ([0023] supplier adapter can also be provided to translate messages sent from the supplier to the data gateway into a second standard format and to translate messages received from the data gateway into a format compatible with the supplier computer system; the first and second standard format messages can be a same common format. The first and second standard format messages can also be formatted into an electronic data interchange ("EDI") format. EDI format is well known and refers to a method of transferring data between different computer systems or networks, and is commonly used by companies for ecommerce purposes), and loads the second transaction data in the second data format into the second transactional system ([0051] translate messages sent from the supplier to the data gateway into a second standard format and can translate messages received from the data gateway into a format compatible with the supplier computer system. Additionally, when the payment instructions from the buyer have been validated, a remittance advice information message can be sent to the supplier adapter 320 from the data gateway over network connection 304 in a format compatible with the supplier computer system. The auto update unit 327 can then automatically update open items in the supplier accounts receivable management system of the supplier computer system based on the remittance advice information message received from the data gateway), and wherein the second transaction data is loaded into the second transactional system without manual intervention ([0051] translate messages sent from the supplier to the data gateway into a second standard format and can translate messages received from the data gateway into a format compatible with the supplier computer system. Additionally, when the payment instructions from the buyer have been validated, a remittance advice information message can be sent to the supplier adapter 320 from the data gateway over network connection 304 in a format compatible with the supplier computer system. The auto update unit 327 can then automatically update open items in the supplier accounts receivable management system of the supplier computer system based on the remittance advice information message received from the data gateway; embodiments of the techniques disclose herein are adapted to automate this process between the buyer and supplier), whereby the remote server manages electronic transactions created and executed by and between the first and second transactional systems via the first and second messaging applications ([FIG. 1] [0034] data gateway 101 that couples together the other elements of the system, i.e. interacting with buyer adapter/plugin interface 103 via network connection 112 and supplier adapter/plugin interface 105 via network connection 108 [0035] data gateway may include a server computer or other device or system adapted to transact data between two or more sources using communication protocols specific to each; data gateway can include a server computer that is capable of performing a data exchange service for various entities such as the supplier, buyer, payment processor, an acquirer or other entities which may utilize the data exchanged therebetween [0042] receiving, by the data gateway, payment instructions for one or more payment transactions between a buyer and a supplier of goods or services from a buyer adapter associated with a buyer computer system; validating, by the data gateway, the payment instructions and selecting a payment method based on the payment instructions).  
Mohan does not explicitly disclose:
storing the converted transaction data received by the remote server and processed converted transaction data and other data related to processing of the electronic transaction, and stores said converted transaction data in the database,
However, Kadur discloses:
storing the converted transaction data received by the remote server and processed converted transaction data and other data related to processing of the electronic transaction ([0034] transaction data corresponding to the various users may be compiled at a centralized database (not shown) for real time monitoring transaction data associated with user 210 and the other users of the enterprise [0093] transaction data stored within the centralized database is stored in a common data format for cross-channel communications), and stores said converted transaction data in the database ([0034] transaction data corresponding to the various users may be compiled at a centralized database (not shown) for real time monitoring transaction data associated with user 210 and the other users of the enterprise [0093] transaction data stored within the centralized database is stored in a common data format for cross-channel communications).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Mohan in view of Kadur to have stored converted transaction data received by the remove server and the processed converted transaction data as well as any other data related to the processing of the electronic transaction in the database. One of ordinary skill in the art would have been motivated to do so to allow for real time monitoring of transaction data associated with users of an enterprise and allow for cross-channel communications (Kadur, [0034] [0093]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellamy, III et al. (US-20110276717-A1) DYNAMIC AND RECURSIVE TRANSACTION GATEWAY SYSTEM AND METHOD;
Modi (US-20160027013-A1) WIRELESS DATA COMMUNICATION INTERFACE;
Martell (US-20170323354-A1) SYSTEMS AND METHODS TO PROCESS DONATIONS;
Mathew (US-2008028738-A1) AUTOMATED BILL VALIDATION FOR ELECTRONIC AND TELEPHONIC TRANSACTIONS;
Lawson et al. (US-20110313917-A1) SYSTEMS AND METHODS FOR CAPTURING AND PROCESSING PAYMENT COUPON INFORMATION;
Brown (US-20170286944-A1) SECURE TRANSFER OF PAYMENT DATA;
Burke et al. (US-9367379-B1) AUTOMATED SELF-HEALING COMPUTER SYSTEM;
Lister (US-20100088206-A1) METHODS AND SYSTEMS FOR BUSINESS-TO-BUSINESS ELECTRONIC PAYMENT PROCESSING;
Marenick (US-20160012433-A1) SYSTEMS AND METHODS FOR SENDING PAYMENT DATA USING A MOBILE ELECTRONIC DEVICE TO TRANSACT WITH OTHER COMPUTING DEVICES;
Kavis et al. (US-20140207592-A1) REAL-TIME TRANSACTION DATA PROCESSING AND REPORTING PLATFORM;
Whitesage (US-20020010686-A1) SYSTEM AND METHOD FOR MANAGING PURCHASING CONTRACTS;
Parasnis (US-8606965-B1) SYSTEM AND METHOD FOR FACILITATING COMMUNICATION OF DATA AMONG ENTITIES IN AN ELECTRONIC TRADING NETWORK;
Ashe et al. (US-20030197782-A1) METHOD AND SYSTEM FOR MONITORING POINT OF SALE EXCEPTIONS;
Benson et al. (US-7783549-B1) TRANSACTION PROCESSING SYSTEM AND METHOD;
Popillion et al. (US-9699002-B1) ELECTRONIC RECEIPT FOR PURCHASE ORDER;
Radhakrishnan (US-20150193457-A1) INTEGRATING AND SEARCHING ELECTRONIC COMMUNICATIONS RECEIVED FROM A PLURALITY OF DIFFERENT COMMUNICATION PLATFORMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453